DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 10-13, 21-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, 10, there is no support in the original disclosure for the body located at least substantially out and away from attachment structure.  In particular, the original disclosure is silent regarding the overall dimensions of the body in relation to the attachment structure.  It is noted that the disclosure states the body attached to an attachment structure but is silent with regards to the body being located substantially out and away from attachment structure and thus it constitutes new matter

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 10-13, 21-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, the scope of the claims is unclear as to whether applicant is claiming the combination of the faux outlet and attachment surface as suggested by the body of the claims which recite structure of the outlet in combination with the attachment structure or whether applicant is claiming the subcombination of the faux outlet as suggested by the preamble.  For purposes of examination, claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.
Regarding claim 11-13, the claims recite a faux socket of claim 10; however, the parent claim is directed to a faux outlet and thus the claims are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-12, 21-29, 31-36, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,083,314 to Garvin.
Regarding claim 1, as best understood, Garvin discloses a faux outlet comprising a body (10) for being removably attached to secured to an attachment structure (intended use), wherein said body comprises a plurality of surfaces (20, 22, 24, 26, 28, 30, 36) and wherein said body is capable of being located at least substantially out and away from an inner space or a rear space of or adjacent an attachment structure since it has the structure as recited, at least one faux socket (76) disposed on at least one surface of said plurality of surfaces, wherein at least one of the faux socket comprises at least one opening configured to receive at least one pin of a power plug, wherein said body is sized to house at least one pin of the plug when the pin is inserted in at least one opening of the socket, wherein the faux socket cannot receive electricity of power from and cannot transmit electricity or power to the device (col. 4, ll. 15-20).
Regarding claim 2, Garvin further discloses the body comprising a front surface (20), a back surface (22) opposite the front surface (20), a top surface (24), a bottom surface (26) opposite the top surface (24), a right side surface (30) and a left side surface (28) opposite the right side surface (30), wherein the top surface (24), bottom surface (26), left side surface (28) and right side surface (30) form a rectangular prism (Fig 1).
Regarding claim 3, as best understood, Garvin further teaches the back surface (22) capable of being attached to an outer surface (38) of the wall (14) since it has the structure as recited.
Regarding claim 5, as best understood, Garvin discloses openings of each faux socket disposed upon front surface (20) of the body which is opposite from planar back surface (22) which can be attached to outer surface (38) of wall (14) since it has the structure as recited.
Regarding claim 10, as best understood, Garvin discloses a faux outlet comprising an enclosure (16) for being removably attached or secured to an attachment structure (intended use), wherein said enclosure comprises a plurality of surfaces (20, 22, 24, 26, 28, 30, 36), wherein said enclosure is capable of being located at least substantially out and away from an inner space or rear space or adjacent the attachment structure since it has the structure as recited, a faceplate (20, 64) disposed on said enclosure, at least one faux socket (76), wherein at least one of the said faux socket comprising at least one opening configured to receive at least one pin of a power plug of a device and wherein at least one of said at least one faux socket cannot receive electricity of power from and cannot transmit electricity or power to the device (col. 4, ll. 15-20).
Regarding claim 11, Garvin further discloses wherein the faux socket (76) is integral with the faceplate (64) (Fig 1).
Regarding claim 12, Garvin further discloses wherein the faux socket is removably attached to the faceplate (20) (Fig 1).
Regarding claims 21-22, 31-32, as best understood, Garvin further discloses the body of the faux outlet capable of being located entirely out and about from inner/rear/outer/adjacent space of attachment structure since it has the structure as recited.
Regarding claim 23, 33, as best understood, Garvin further discloses faux outlet capable of being attached to the recited attachment structure since it has the structure as recited.
Regarding claim 24, 34, Garvin further disclose plurality of surfaces (20, 22, 24, 26, 28, 30, 36) of the body of the faux outlet being planar.
Regarding claim 25, 35, Garvin further discloses body of said faux configured of any shape (rectangular).
Regarding claim 26, 36, Garvin further discloses wherein the faux socket cannot receive electricity of power from and cannot transmit electricity or power to the device (col. 4, ll. 15-20).
Regarding claim 27, Garvin further discloses the body comprising a front surface (20), a back surface (22) opposite the front surface (20), a top surface (24), a bottom surface (26) opposite the top surface (24), a right side surface (30) and a left side surface (28) opposite the right side surface (30), wherein the top surface (24), bottom surface (26), left side surface (28) and right side surface (30) form a rectangular prism (Fig 1).
Regarding claim 28, as best understood, Garvin further discloses faux outlet capable of being attached to the recited attachment structure since it has the structure as recited.
Regarding claim 29, as best understood, Garvin further discloses at least one opening of each faux socket disposed upon one surface (20) of plurality of surfaces opposite from a surface (22) capable of being attached or secured to an outer surface of an attachment surface.


Claim(s) 10, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,504,103 to Woedl.
Regarding claim 10, as best understood, Woedl discloses a faux outlet comprising an enclosure (60) for being removably attached or secured to an attachment structure (intended use), wherein said enclosure comprises a plurality of surfaces (44, 46), wherein said enclosure is capable of being located at least substantially out and away from an inner space or rear space or adjacent the attachment structure since it has the structure as recited, a faceplate (22) disposed on said enclosure, at least one faux socket (24), wherein at least one of the said faux socket comprising at least one opening configured to receive at least one pin of a power plug of a device and wherein at least one of said at least one faux socket cannot receive electricity of power from and cannot transmit electricity or power to the device (col. 4, ll. 15-20).
Regarding claim 13, Woedl discloses the faux socket of claim 10 and further discloses wherein the faceplate further comprises one or more openings accommodating at least one socket (24) capable of receiving electricity or power from and transmitting electricity or power to the device (col. 4, ll. 62-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvin in view of US Patent No. 8,967,562 to Bileth.
Regarding claim 6, 30, Garvin teaches the outlet of claim 1, 10 but does not teach at least one of the plurality of the planar surfaces to be magnetized.  Bileth discloses a mountable holder (Fig 2) and in particular discloses planar surfaces of the holder to be magnetized in order for mounting (col. 1, ll. 45-50).  One of ordinary skill in the art would have found it obvious to substitute the mounting means of Bilth with a magnetic means by magnetizing a surface of Garvin as suggested by Bileth in order to facilitate mounting since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, the modified Garvin would be capable of being attached to a magnetized surface of an attachment structure since it has the structure as recited.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not disclose body/enclosure located at least substantially out and away from inner space/rear space/adjacent attachment structure.  Examiner notes that applicant does not have support for such a limitation in the original disclosure.  The original disclosure shows body/enclosure attached to an attachment structure but fails to disclose it substantially out and away from the attachment structure.  In addition, the claims are directed to a faux outlet and thus any combination of the outlet and the attachment structure renders the scope of the claims unclear because the attachment structure is not explicitly claimed and the attachment structure is not part of the faux outlet.  Since prior art discloses the structure of the faux outlet as recited, then it can also be used with an attachment structure as recited.  In the instant case, the prior art faux outlet can be located at least substantiality out and away from an attachment structure depending on how the outlet is attached to the attachment structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735